               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                         NO. 5:18-CV-38-H


MICHELE PALMER PARKS            )
                                )
     Plaintiff,                 )
                                )
                                )
     v.                         )
                                )               ORDER
                                )
IP9 MF GLEN LLC, MADISON        )
HUNTERS GLEN, JOE MULLEN,       )
and DOMINQUE BARTILINI,         )
                                )
     Defendants.                )



     This matter is before the court for frivolity review.   United

States Magistrate Judge Kimberly A. Swank filed an Order and

Memorandum and Recommendation (AM&R@) ordering that plaintiff=s

motion to proceed in forma pauperis be allowed and recommending

plaintiff’s claims against defendant be dismissed for lack of

subject matter jurisdiction.    Plaintiff filed lengthy objections

to the M&R [DE #15 and #16].


     The court has carefully reviewed the objections filed by

plaintiff, but finds that they do not show that this court has

subject matter jurisdiction over the matter.       Therefore, the

objections are without merit.
     A full and careful review of the M&R and other documents of

record   convinces   the   court   that     the   recommendation   of   the

magistrate judge is, in all respects, in accordance with the law

and should be approved.


     Accordingly,    the   court   adopts   the   recommendation   of   the

magistrate judge as its own and for the reasons stated therein,

plaintiff’s complaint is dismissed. The Clerk is directed to close

this case.

          23rd day of October 2018.
     This ____




                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26




                                    2
